SUBSCRIPTION AGREEMENT







To:

Spiral Toys, Inc.

2945 Townsgate Road  Suite 200             

Westlake Village, CA 91361




Gentlemen:




1.

Subscription.




The undersigned (the "Purchaser"), intending to be legally bound, hereby
irrevocably agrees to purchase from Spiral Toys, Inc., (the “Company”), the
number of shares of common stock par value $0.001 per share (“Common Stock”) set
forth on the signature page (the “Shares”) at the end of this subscription
agreement (the “Agreement”) at a purchase price of $0.45 per Share (the
“Purchase Price”) in an offering (the “Offering”) of up to a  maximum of
$1,500,000 or 3,333,334 Shares (the “Maximum Amount”), upon the terms and
conditions hereinafter set forth. This subscription is submitted to the Company
in accordance with and subject to the terms and conditions described in this
Agreement.




On or prior to the closing (the “Closing”) the undersigned will deliver (i) the
subscription payment made payable to the Company in an amount equal to the
Purchase Price multiplied by the number of Shares set forth on the Signature
Page, (ii) two executed copies of the signature page at the end of this
Agreement, (iii) one executed copy of the Purchaser Questionnaire, attached
hereto as Exhibit II (including the W-9 or W-8 BEN, as applicable and attached
thereto), to:




Spiral Toys, Inc.

             2945 Townsgate Road  Suite 200

                          Westlake Village, CA 91361

Phone number (800) 598-6845

Attn: Akio Ariura, CFO

Fax number (805) 380-7633

akio@spiraltoys.com




The undersigned understands that the Shares are being issued pursuant to the
exemption from the registration requirements of the United States Securities Act
of 1933, as amended (the "Securities Act"), provided by Regulation D Rule 506 of
such Securities Act. As such, the Shares are only being offered and sold to
investors who qualify as “accredited investors" and the Company is relying on
the representations made by the undersigned in this Agreement that the
undersigned qualifies as an accredited investor. The Shares when issued will
have a legend on the certificates indicating that they are "restricted
securities" for purposes of the United States securities laws and cannot be
transferred except as permitted under these laws. The Shares when issued will
have a legend on the certificates indicating that they are “restricted
securities” and will be subject to a holding period of up to 12 months from the
date the Shares are issued until any restrictive legends may be removed for
transfer, subject to the satisfaction of any other conditions applicable to the
removal of the restrictive legends in accordance with Rule 144 under the
Securities Act or any other available exemption from registration.




2.

Acceptance of Subscription.




The Offering will continue until the earlier to occur of (i) AUGUST 15, 2015; or
(ii) the sale of the Maximum Amount of Shares, unless extended by the Company in
its sole and absolute discretion for up to an additional 30 days.




Subject to applicable state securities laws, the Purchaser may not revoke any
subscription that such Purchaser delivers to the Company. However, the
undersigned understands and agrees that the





Company, in its sole discretion, may (i) reject the subscription of any
Purchaser, whether or not qualified, in whole or in part, and (ii) may withdraw
the Offering at any time prior to the termination of the Offering.  The Company
shall have no obligation to accept subscriptions in the order received. This
subscription shall become binding only if accepted by the Company.




3.

Representations and Warranties.




3.1.

The Company represents and warrants to, and agrees with the undersigned as
follows, in each case as of the date hereof and in all material respects as of
the date of any closing, except for any changes resulting solely from the
Offering:




(a)

The Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation (Nevada) with full power and
authority to own, lease, license and use its properties and assets and to carry
out the business in which it is engaged. The Company is in good standing as a
foreign corporation in every jurisdiction in which its ownership, leasing,
licensing or use of property or assets or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the Company. The term “material adverse
effect” as used in this Agreement shall mean the result of any event or
occurrence that has a material adverse effect on the financial condition,
business or operations of the Company except to the extent such event or
occurrence results from (A) changes in general local, domestic, foreign, or
international economic conditions, (B) changes affecting generally the
industries or markets in which Company operates, (C) acts of war, sabotage or
terrorism, military actions or the escalation thereof, (D) any changes in
applicable laws or accounting rules or principles, including changes in GAAP,
(E) any other action required by this Agreement, or (F) the announcement of the
transactions contemplated by this Agreement.




(b)

The authorized capital stock of the Company will consist of 74,000,000 shares of
Common Stock, plus 1,000,000 shares of preferred stock at $0.001 per share.
Assuming the Company sells the Maximum Amount,  there will be up to
approximately 51.1 million shares of Common Stock issued and outstanding and no
shares of preferred stock issued and outstanding, excluding any other shares of
Common Stock that the Company may issue.




Each outstanding share of the Company’s Common Stock is validly authorized,
validly issued, fully paid, non-assessable, and free and clear of preemptive and
similar rights to subscribe for or purchase securities. Except for securities
and options to purchase shares of Common Stock granted in the ordinary course of
business to employees, management, consultants or advisors, there is no
commitment, plan or arrangement to issue, and no outstanding option, warrant or
other right calling for the issuance of, any share of capital stock of the
Company or any security or other instrument which by its terms is convertible
into, exercisable for or exchangeable for capital stock of the Company.




(c)

There is no litigation, arbitration, claim, governmental or other proceeding
(formal or informal), or investigation pending or, to the best knowledge of the
officers of the Company, threatened with respect to the Company, or any of its
subsidiaries, operations, businesses, properties or assets.




(d)

The Company is not in violation of, or in default with respect to, any law,
rule, regulation, order, judgment or decree or such as in the aggregate do not
now





2




have and will not in the future have a material adverse effect upon the
operations, business, properties or assets of the Company; nor is the Company
required to take any action in order to avoid any such violation or default.




(e)

The Company has all requisite power and authority (i) to execute, deliver and
perform its obligations under this Agreement, and (ii) to issue and sell the
Shares in the Offering.




(f)

No consent, authorization, approval, order, license, certificate or permit of or
from, or declaration or filing with, any United States federal, state, local, or
other applicable governmental authority, or any court or any other tribunal, is
required by the Company for the execution, delivery or performance by the
Company of this Agreement or the issuance and sale of the shares, except such
filings and consents as may be required and have been or at the initial closing
will have been made or obtained under the laws of the United States federal and
state securities laws.




(g)

The execution, delivery and performance of this Agreement and the issuance of
the Shares will not violate or result in a breach of, or entitle any party (with
or without the giving of notice or the passage of time or both) to terminate or
call a default under any agreement or violate or result in a breach of any term
of the Company's Articles of Incorporation or Bylaws of, or violate any law,
rule, regulation, order, judgment or decree binding upon, the Company, or to
which any of its operations, businesses, properties or assets are subject, the
breach, termination or violation of which, or default under which, would have a
material adverse effect on the operations, business, properties or assets of the
Company.




(h)

The Shares issuable in this Offering are duly authorized and, if and when issued
in accordance with the terms and conditions set forth in this Agreement, will be
validly issued, fully paid, non-assessable and free and clear of all liens
imposed by the Company other than restrictions on transfer provided for in this
Agreement, and will not be issued in violation of any preemptive or other rights
of stockholders.




(i)

Without limiting the generality of the foregoing, to the knowledge of the
Company, there has been no event, occurrence or development since the date of
the Company’s latest audited financial statements included within the reports,
schedules, forms, statements and other documents filed by the Company under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) including pursuant to Section 13(a) or 15(d) thereof (the “SEC
Reports”), except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof that has resulted in a material adverse effect on the
Company.




(j)

With respect to the Shares to be offered and sold hereunder in reliance on Rule
506 under the Securities Act, none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer





3




Covered Person is subject to a Disqualification Event. The Company has complied,
to the extent applicable, with its disclosure obligations under Rule 506(e), and
has furnished to the Purchasers a copy of any disclosures provided thereunder.




(k)

 Neither the Company nor, to the Company’s knowledge, any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.




(l)

Assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section 3.2, no registration under the Securities Act is required for
the offer and sale of the Shares by the Company to the Purchasers as
contemplated hereby. The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of the Trading Market.




 3.2.

The undersigned hereby represents and warrants to, and agrees with, the Company
as follows:




(a)

The undersigned is an "Accredited Investor" as that term is defined in Rule 501
(a) of Regulation D promulgated under the Securities Act, and as specifically
indicated in Exhibit I attached to this Agreement. "




(b)

For California and Massachusetts individuals: If the Purchaser is a California
resident, such Purchaser's investment in the Company will not exceed 10% of such
Purchaser's net worth (or joint net worth with his spouse). If the Purchaser is
a Massachusetts resident, such Purchaser's investment in the Company will not
exceed 25% of such Purchaser's joint net worth with such Purchaser's spouse
(exclusive of principal residence and its furnishings).




(c)

If a natural person, the undersigned is: a bona fide resident of the state or
non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement as the undersigned's home address; at least 21
years of age; and legally competent to execute this Agreement. If an entity, the
undersigned has its principal offices or principal place of business in the
state or non-United States jurisdiction contained in the address set forth on
the Signature Page of this Agreement, the individual signing on behalf of the
undersigned is duly authorized to execute this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the undersigned
enforceable against the undersigned in accordance with its terms.




(d)

The undersigned is familiar with the Company's business, plans and financial
condition, the terms of the Offering and any other matters relating to the
Offering, the undersigned has received all materials which have been requested
by the undersigned, has had a reasonable opportunity to ask questions of the
Company and its representatives, and the Company has answered all inquiries that
the undersigned or the undersigned's representatives have put to it. The
undersigned has had access to all additional information necessary to verify the
accuracy of the information set forth in this Agreement and any other materials
furnished herewith, and have taken all the steps necessary to evaluate the
merits and risks of an investment as proposed hereunder.




(e)

The undersigned (or the undersigned's purchaser representative) has such
knowledge and experience in finance, securities, taxation, investments and other
business





4




matters so as to be able to protect the interests of the undersigned in
connection with this transaction, and the undersigned's investment in the
Company hereunder is not material when compared to the undersigned's total
financial capacity.




(f)

The undersigned understands the various risks of an investment in the Company as
proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.




(g)

The undersigned acknowledges that a limited market for the Shares presently
exists and that the undersigned may find it impossible to liquidate the
investment at a time when it may be desirable to do so, or at any other time.




(h)

The undersigned has been advised by the Company that none of the Shares have
been registered under the Securities Act, that the Shares will be issued on the
basis of the statutory exemption provided by Rule 506 of the Securities Act or
Regulation D promulgated thereunder, or both, relating to transactions by an
issuer not involving any public offering and under similar exemptions under
certain state securities laws; that this transaction has not been reviewed by,
passed on or submitted to any federal or state agency or self-regulatory
organization where an exemption is being relied upon; and that the Company's
reliance thereon is based in part upon the representations made by the
undersigned in this Agreement.




(i)

The undersigned acknowledges that the undersigned has been informed by the
Company of or is otherwise familiar with, the nature of the limitations imposed
by the Securities Act and the rules and regulations thereunder on the transfer
of the Shares. In particular, the undersigned agrees that no sale, assignment or
transfer of any of the Shares shall be valid or effective, and the Company shall
not be required to give any effect to such a sale, assignment or transfer,
unless (i) the sale, assignment or transfer of such Shares is registered under
the Securities Act, it being understood that the Shares are not currently
registered for sale and that the Company has no obligation or intention to so
register the Shares, except as contemplated by the terms of this Agreement or
(ii) such Shares  are sold, assigned or transferred in accordance with all the
requirements and limitations of Rule 144 under the Securities Act (it being
understood that Rule 144 is not available at the present time for the sale of
the Shares and will not be evailable at any time prior to the one month
anniversary of the Closing with respect to the sale of the Shares unless the
Company becomes subject to the Exchange Act reporting requirements), or (iii)
such sale, assignment or transfer is otherwise exempt from registration under
the Securities Act, including Regulation S promulgated thereunder. The
undersigned further understands that an opinion of counsel and other documents
may be required to transfer the Shares.




(j)

The undersigned acknowledges that the Shares shall be subject to a stop transfer
order and the certificate or certificates evidencing any Shares shall bear the
following or a substantially similar legend or such other legend as may appear
on the forms of certificates and such other legends as may be required by state
blue sky laws:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE "ACT") OR. APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM SUCH
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE





5




STATE SECURITIES LAWS.




(k)

The undersigned will acquire the Shares for the undersigned's own account (or
for the joint account of the undersigned and the undersigned's spouse either in
joint tenancy, tenancy by 'he entirety or tenancy in common) for investment and
not with a view to the sale or distribution thereof or the granting of any
participation therein, and has no present intention of distributing or selling
to others any of such interest or granting any participation therein.




(l)

No representation, guarantee or warranty has been made to the undersigned by any
broker, the Company, any of the officers, directors, stockholders, partners,
employees or agents of either of them, or any other persons, whether expressly
or by implication, that:




(i)

the Company or the undersigned will realize any given percentage of profits
and/or amount or type of consideration, profit or loss as a result of the
Company's activities or the undersigned's investment in the Company; or




(ii)

the past performance or experience of the management of the Company, or of any
other person, will in any way indicate the predictable results of the ownership
of the Stock or of the Company's activities.




(n)

No oral or written representations have been made and no oral or written
information furnished to the undersigned or the undersigned's advisor(s) in
connection with the Offering.




(m)

The undersigned is not subscribing for the Shares as a result of or subsequent
to any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by a
person other than a representative of the Company with which the undersigned had
a pre-existing relationship in connection with investments in securities
generally.




(n)

The undersigned is not relying on the Company with respect to the tax and other
economic considerations of an investment.




(o)

The undersigned understands that the net proceeds from all subscriptions paid
and accepted pursuant to the Offering (after deduction for commissions,
discounts and expenses of the Offering) will be used in all material respects
for the Company.




(p)

Without limiting any of the undersigned's other representations and warranties
hereunder, the undersigned acknowledges that it has had the opportunity to
review the SEC Reports, including the risk factor contained in the SEC Reports
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision





6




with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of the undersigned or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the SEC Reports, the
Company’s representations and warranties contained in this Agreement 




(q)

The undersigned acknowledges that the representations, warranties and agreements
made by the undersigned herein shall survive the execution and delivery of this
Agreement and the purchase of the Shares.




(r)

The undersigned has consulted his own financial, legal and tax advisors with
respect to the economic, legal and tax consequences of an investment in the
Shares as necessary to make an informed decision with respect to the purchase of
the  Shares and has not relied on the Company, its officers, directors or
professional advisors for advice as to such consequences.




(s)

The undersigned is not purchasing the Shares as a result of any advertisement,
article, notice or other communication regarding the Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement




4.

Indemnification.




The Purchaser understands the meaning and legal consequences of the
representations and warranties contained in Section 3.2, and agrees to indemnify
and hold harmless the Company and each member, officer, employee, agent or
representative thereof against any and all loss, damage or liability due to or
arising out of a breach of any representation or warranty, or breach or failure
to comply with any covenant, of the Purchaser, in this Agreement.
Notwithstanding any of the representations, warranties, acknowledgments or
agreements made herein by the Purchaser, the Purchaser does not thereby or in
any other manner waive any rights granted to the Purchaser under federal or
state securities laws.




5.

Provisions of Certain State Laws.




IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED TIE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.




THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.




6.

Additional Information.




The Purchaser hereby acknowledges and agrees that the Company may make or cause
to be made such further inquiry and obtain such additional information as they
may deem appropriate, with regard to





7




the suitability of the undersigned.




7.

Irrevocability; Binding Effect.




The Purchaser hereby acknowledges and agrees that the Subscription hereunder is
irrevocable by the Purchaser, that the Purchaser is not entitled to cancel,
terminate or revoke this Subscription Agreement or any agreements of the
undersigned thereunder and that this Subscription Agreement and such other
agreements shall survive the death or disability of the Purchaser and shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns.  If the Purchaser
is more than one person, the obligations of the Purchaser hereunder shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, legal representatives and
assigns.




8.

Modification.




Neither this Subscription Agreement nor any provisions hereof shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any such waiver, modification, discharge or termination
is sought.




9.

Notices.




Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to any other party hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or (b) delivered
personally at such address.




10.

Counterparts.




This Subscription Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.




11.

Entire Agreement.




This Subscription Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and there are no representations, covenants
or other agreements except as stated or referred to herein.




12.

Severability.




Each provision of this Subscription Agreement is intended to be severable from
every other provision, and the invalidity or illegality of any Portion hereof
shall not affect the validity or legality of the remainder hereof.




13.

Assignability.




This Subscription Agreement is not transferable or assignable by the Purchaser.




14.

Applicable Law.




This Subscription Agreement shall be governed by and construed in accordance
with the laws of





8




the State of California as applied to residents of that State executing
contracts wholly to be performed in that State.




15.

Choice of Jurisdiction.




The parties agree that any action or proceeding arising, directly, indirectly or
otherwise, in connection with, out of or from this Subscription Agreement, any
breach hereof or any transaction covered hereby shall be resolved within the
State of California. Accordingly, the parties consent and submit to the
jurisdiction of the United States federal and state courts located within the
State of California.




IN WITNESS THEREOF, the undersigned exercises and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto on the
date therein indicated.







* * * * *





9




SUBSCRIPTION AGREEMENT

SIGNATURE PAGE




By executing this Signature Page, the undersigned hereby executes, adopts and
agrees to all terms, conditions and representations of this Subscription
Agreement and acknowledges all requirements are met by the purchaser to purchase
shares in the Company.




Number of Shares Subscribed for__________at $0.45 per Share.




Aggregate Purchase Price: $ ____________________________________________________




Type of ownership:

____________

Individual

____________

Joint Tenants

____________

Tenants by the Entirety

____________

Tenants in Common

____________

Subscribing as Corporation or Partnership

____________

Other




IN WITNESS WHEREOF, the undersigned Purchaser has executed this Signature

Page this ____ day of _______, 201_.




_____________________________

______________________________

Exact Name in which Shares are to

Exact Name in which Shares are to

be Registered

be Registered




_____________________________

______________________________

Signature

Signature




_____________________________

______________________________

Print Name

Print Name




__________________________

______________________________

Tax Identification Number:

Tax Identification Number




_____________________________

______________________________

Mailing Address

Mailing Address




_____________________________

______________________________

City, State, Zip

City, State, Zip




_____________________________

______________________________

Residence Phone Number

Residence Phone Number

_____________________________

______________________________

Work Phone Number

Work Phone Number




_____________________________

______________________________

E-Mail Address

E-Mail Address








10




ACCEPTANCE OF SUBSCRIPTION







Spiral Toys, Inc. hereby accepts the subscription of _________________________
Shares as of the ____ day of _________, 2015.







SPIRAL TOYS, INC.







By:

______________________________

Mark Meyers, Chief Executive Officer








11










Exhibit I to Subscription Agreement




DEFINITION OF "ACCREDITED INVESTOR"

WITHIN THE MEANING OF REGULATION D




An accredited investor means any person who comes within any of the following
categories, or whom the Company reasonably believes comes within any of the
following categories, at the time of the sale of the Shares to that person:




(i)

any bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; any
broker dealer registered pursuant to Section 15 of the Exchange Act; any
insurance company as defined in Section 2(13) of the Securities Act; any
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act; any
Small Business Investment Company licensed by the U.S., Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000, or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors;




(ii)

any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;




(iii)

any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;




(iv)  

any of the directors or executive officers of the Company;




(v)  

any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of investment in the Stock, exceeds $1,000,000;




(vi)

any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching
that same income level in the current year;




(vii)  

any entity in which all of the equity owners are accredited investors.








12













Exhibit II to Subscription Agreement




PURCHASER QUESTIONNAIRE




Purpose of this Questionnaire.




Shares of Spiral Toys, Inc., a Corporation (the "Company'), are being offered
without registration under the Securities Act of 1933, as amended (the
"Securities Act"), or the securities laws of certain states, in reliance on the
private offering exemption contained in Rule 506 of the Securities Act and on
Regulation D of the Securities and Exchange Commission thereunder ("Regulation
D"), and in reliance on similar exemptions under certain applicable state laws.
The purpose of this Purchaser Questionnaire is to assure the Company that the
proposed purchaser meets the standards imposed for the application of such
exemptions including, but not limited to, whether the proposed purchaser
qualifies as an "accredited investor" as defined in Rule 501 under the Act, your
answers will at all times be kept strictly confidential. However, by signing
this purchaser Questionnaire you agree that the Company may present this
Purchaser Questionnaire to such parties as the Company may deem appropriate if
called upon under the law to establish the availability of any exemption from
registration of the private placement or if the contents hereof are relevant to
any issue in any action, suit or proceeding to which the Company is a party or
by which it may be bound. The undersigned realizes that this Purchaser
Questionnaire does not constitute an offer by the Company to sell shares but is
a request for information.




THE COMPANY WILL NOT OFFER OR SELL SHARES TO ANY INDIVIDUAL WHO HAS NOT FILLED
OUT, AS THOROUGHLY AS POSSIBLE, A PROSPECTIVE PURCHASER QUESTIONNAIRE.




Instructions:




One (1) copy of this Questionnaire including the attached W-9 (or W-8 as
applicable) should be completed, signed, dated and delivered to:




Spiral Toys, Inc.

2945 Townsgate Road  Suite 200

Westlake Village, CA 91361




Please contact Akio Ariura at (949) 829-2385 if you have any questions with
respect to the Questionnaire.




PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is "None" or "Not
Applicable," so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.








13













FOR INDIVIDUALS




I.

General Information:

Name:  ________________________________

Date of Birth:  ______________________________

Residence Address:
 _______________________________________________________________

Business Address:
 ________________________________________________________________

Home Telephone No.:
______________________________________________________________

Business Telephone No:
 ____________________________________________________________

E-mail Address:
 ___________________________________________________________________

Preferred Mailing Address: ________ Business

or  _________

Home  (check one)

Social Security Number:
 ____________________________________________________________

Marital Status:
 ____________________________________________________________________




II.

Financial Condition:




1.

Did your individual annual income1 during each of 2013 and 2014 exceed $200,000
and do you reasonably expect your individual annual income during 2015 to exceed
$200,000?  

Yes _______

No _______




2.

Did your joint (with spouse) annual income during each of 2013 and 2014 exceed
$300,000 and do you reasonably expect your individual annual income during 2015
to exceed $300,000?

Yes _______

No  _______




3.

Does your individual or joint net worth2 with your spouse (excluding the net
value of a primary residence) exceed $1,000,000?

Yes _______

No  _______




By signing this Questionnaire I hereby confirm the following statements:




(a) I am aware that the offering of Shares will involve securities that are not
transferable and for which no market exists, thereby requiring my investment to
be maintained for an indefinite period of time.




(b) My answers to the foregoing questions are, and were on any date (if any)
that I previously subscribed for Shares in the Company, true and complete to the
best of my information and belief and were true on any date that I previously as
of, and I will promptly notify the Company of any changes in the information I
have provided.




[SIGNATURE PAGE FOLLOWS]








14













Executed:




Date:________________  




_______________________________________________

(Printed Name of Purchaser)

__________________________________________

(Signature of Purchaser)




_____________________________________________

(Printed Name of Joint Purchaser)




__________________________________________

(Signature of Joint Purchaser)




Place:  ____________________________________














15













FOR ENTITIES




(Check all that apply)




___

Entity With  Value Exceeding $5 Million.  The Purchaser is a corporation,
partnership (general or limited), limited liability company, limited liability
partnership or Massachusetts or similar  business trust which: (1) was not
formed for the specific purpose of acquiring the Shares, and (2) has total
assets in excess of $5,000,000.




___

Entity Comprised of Accredited Investors.  The Purchaser is a corporation,
partnership (general or limited), limited liability company, limited liability
partnership or Massachusetts or similar business trust in which all of the
Subscriber’ s equity owners are Accredited Investors.




___

Revocable Trust.  The Purchaser is a revocable trust (also commonly known as a
family or living trust) established to facilitate the distribution of the estate
of the settlors (grantors): (1) which may be revoked or amended at any time by
the settlors (grantors); (2) which passes all tax benefits of investments made
by such trust through to the settlors (grantors) individually; and (3) in which
all of the settlors (grantors) are Accredited Investors.




___

Trust Whose Assets Exceed $5 Million.  The Subscriber is a trust that has total
assets in excess of $5,000,000, and the person making the investment decision on
behalf of the trust has such knowledge and experience in financial and business
matters that such person is capable of evaluating the merits and risks of an
investment in the Shares.




___

Financial Institution as Trustee.  The Purchaser is a financial institution
which: (1) is a bank, savings and loan association, or other regulated financial
institution; (2) is acting in its fiduciary capacity as trustee; and (3) is
subscribing for the purchase of the Shares on behalf of the subscribing trust.




___

Employee Benefit Plan (including Keogh Plan) With Self-Directed Investments and
Segregated Accounts.  The Subscriber is an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA” ), and: (1) such plan is self-directed  and provides for segregated
accounts; (2) the investment decision to purchase the Shares is being made by a
plan participant who is an Accredited Investor; and (3) the investment in the
Shares is being made solely on behalf of such Accredited Investor.




___

Employee Benefit Plan (including Keogh Plan) With Financial Institution As
Trustee.  The Purchaser is an employee benefit plan within the meaning of ERISA,
and the decision to invest in the Shares was made by a plan fiduciary (as
defined in Section 3(21) of ERISA), which is either a bank, savings and loan
association, insurance company, or registered investment adviser.




___

Employee Benefit Plan (including Keogh Plan) With Assets Exceeding $5 Million.
 The Purchaser is an employee benefit plan within the meaning of ERISA and has
total assets in excess of $5,000,000.




___

Tax Exempt 501(c)(3) Organization.  The Purchaser is an organization described
in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, which
organization was not formed for the specific purpose of acquiring the Shares,
and which organization has total assets in excess of $5,000,000.




___

Bank.  The Purchaser is a bank as defined in Section 3(a)(2) of the Securities
Act.








16













___

Savings and Loan Association.  The Purchaser is a savings and loan association
or other institution as defined in Section 3(a)(5)(i) of the Securities Act.




___

Insurance Company.  The Purchaser is an insurance company as defined in Section
2(14) of the Securities Act.




___

Investment Company.  The Purchaser is an investment company registered under the
Investment Company Act of 1940.




___

Business Development Company.  The Purchaser is a business development company
as defined in Section 2(a)(48) of the Investment Company Act of 1940.




___

Small Business Investment Company.  The Purchaser is a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958.




___

Private Business Development Company.  The Purchaser is a private business
development company as defined in Section 202(a)(22) of the Investment Advisors
Act of 1940.  




___

Registered Broker or Dealer .  The Purchaser is a broker or dealer registered
pursuant to

Section 15 of the Securities Exchange Act of 1934.







Executed:




Date:________________  




_______________________________________________

(Printed Name of Purchaser)




_______________________________________________

(Printed Name of Authorized Person of Purchaser )




_______________________________________________

(Title of Authorized Person of Purchaser )




__________________________________________

_

(Signature of Authorized Person of Purchaser)

















17













W-9 or W-8 BEN

(Attached)


FOOTNOTES

1 The Subscriber may determine income by adding to his, her or its adjusted
gross income any amounts attributable to tax exempt income received, losses
claimed as a limited partner in any limited partnership, deductions or claims
for depletion, contributions to an IRA or Keogh retirement plan, alimony
payments and any amount by which income from long-term capital gains has been
reduced in arriving at adjusted gross income.

2 The term “ net worth”  means the excess of total value over total liabilities.





18





